Name: Commission Regulation (EEC) No 715/86 of 6 March 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  processed agricultural produce;  marketing;  trade policy
 Date Published: nan

 Avis juridique important|31986R0715Commission Regulation (EEC) No 715/86 of 6 March 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 065 , 07/03/1986 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 20 P. 0151 Swedish special edition: Chapter 3 Volume 20 P. 0151 *****COMMISSION REGULATION (EEC) No 715/86 of 6 March 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 000/86 (4), made provision for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter; Whereas Article 2 (4) and Article 4 (4) of Regulation (EEC) No 3143/85 set time limits for the removal of the butter, for its processing into concentrated butter and for packaging of the concentrated butter; whereas experience has shown that operators are having difficulties in meeting these time limits; whereas they should therefore be extended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3143/85 is amended as follows: 1. In the third subparagraph of Article 2 (4), '12 days' is replaced by '15 days'. 2. In Article 4 (4), '60 days' is replaced by '90 days'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to contracts already concluded. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) See page 00 of this Official Journal.